Title: The American Commissioners to Jacques Paulze, 16 August 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Paulze, Jacques


Sir,
Passy, August 16. 1778.
Several Ships have been sent to North America as french Property with Clearances for the French Islands, loaded with Supplies for the United States. Mr. Peltier Du Doyer has accordingly been obliged to make a Submission at the Offices at Nantes to return the acquits à Caution for their Cargoes duely discharged, which was impossible to be done. We therefore beg leave to request of you an Order to your Officers at Nantes to give the said Mr. Peltier a general Discharge from his Submissions for the Cargoes of all the Ships that have been fitted out by him to the United States, under the Appearance of being sent to the French Islands. We have the honour to be, Sir, with great Respect, Your most obedient and most humble Servants.
Mr. Paulze
 
Notation in Franklin’s hand: Farmer Gener
